Weiss, J.
Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered June 3, 1988, which revoked defendant’s probation and imposed a sentence of imprisonment.
On December 5, 1986, defendant was placed on five years’ probation following his conviction upon a guilty plea for attempted burglary in the second degree, a class D felony. In March 1988, defendant was charged with violating the terms of probation as the result of repeated failure to report to his probation officer and upon his failure to participate in re*884quired counseling, a special term of probation. Pursuant to a negotiated bargain, defendant pleaded guilty to the probation violation charges and was resentenced to a term of 1 to 3 years’ imprisonment.
The sole issue on appeal concerns the severity of the sentence. Defendant focused his argument on his age and his poor family history with associated substance abuse. He did obtain an equivalency diploma and has been employed as a cook. He now urges that his sentence be reduced as unduly harsh and excessive. We decline to do so. Initially, defendant received the benefit of a plea bargain and was granted the privilege of probation. He repeatedly failed to conform his conduct to comply with the clear terms of the probation which included counseling for his substance abuse problems. Defendant pleaded guilty to the violations with advice of counsel and was promised a prison sentence of 1 to 3 years. County Court properly exercised its discretion by imposing the agreed-upon sentence.
Judgment affirmed. Kane, J. P., Casey, Weiss, Mercure and Harvey, JJ., concur.